DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant's argument that the step of virtually placing a virtual sub a distance from a drill string or wellbore and generating a downhole measurement based on this sub is not taught by Ing in light of Wassel is not persuasive since Ing endeavors to ascertain downhole accelerations using accelerometers on the surface and Wassel discloses that triaxial accelerometer data at one location can be used to ascertain triaxial acceleration at any point along the drill string (pgphs. 95-97) which is in effect positioning a virtual sub at the location at which the acceleration data is desired thus meeting the claimed limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingerslew (US 20070215384 A1), hereinafter Ing, in light of Wassell (US 20150083493 A1).
With respect to claim 1, Ing discloses a method to identify a dysfunction of a drill-string, the method comprising: virtually positioning a virtual sub at a distance from the at least one of the drill-string or the wellbore (at the drill bit, abstract, Ing, since Ing discloses monitoring conditions at the drill bit with sensors at the surface, this equates to virtually positioning a sub at the drill bit) sensing a surface condition of a wellbore using at least one sensor (1, 2, 3) positioned at the surface of the wellbore, the at least one sensor including a tri-axial accelerometer (1, 2, 3, x, y, and z, shown in fig. 1) that senses a tri-axial acceleration of the drill-string (see fig. 1); generating measurement data based on the surface condition of the wellbore, the measurement data including a tri-axial measurement generated based on the tri-axial acceleration (pgph. 10, claim 1); generating a downhole measurement based on the measurement data using the virtual sub and without using any equipment positioned below the surface (pgphs. 10-12, claim 2, abstract), the downhole measurement including a downhole measurement generated using the tri-axial measurement of the measurement data generated based on the surface condition of the wellbore (claim 2, monitoring vibrations at the drilling face); and identifying the dysfunction of the drill-string based on the downhole measurement (excessive bit wear, pgph. 11. Sudden excessive drilling conditions, pgph. 7).
However, Ing does not specifically state that the downhole measurement of vibration/ acceleration monitored at the bit face are tri-axial.
Nevertheless, Wassell discloses using a model and triaxial accelerometers (44, 49) to generate a prediction for lateral, axial, and torsional acceleration/vibration along the entire length of the drillstring (pgphs. 95-97, 51, and 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the triaxial surface sensor of Ing to generate a triaxial downhole measurement at any location along the drillstring using a model as taught by Wassell (pgphs. 95-97) since this is the use of a known technique in a similar device to improve it in the same way with predictable and obvious results and to allow the vibrations amplitudes at multiple locations along the string to be known so as to be able to initiate alarms regarding conditions for multiple locations as taught by Wassell (pgph. 95).
With respect to claims 2 and 3, Ing discloses wherein the measurement data further includes a torque measurement (pgph. 10), wherein the downhole measurement further includes a downhole torque measurement generated based on the torque measurement (claim 3).
With respect to claim 4, Ing does not disclose a power loss model.
Nevertheless, Wassell discloses this (model which takes into account energy balance and damping is a power loss model, pgphs. 61-67, Wassell).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a power loss model in Ing to estimate acceleration at a location distant from the sensors as taught by Wassell (pgphs. 95-97) since this is the use of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 5 and 6, Wassell discloses calculating the downhole measurement at a fixed distance by positioning a virtual tool (a critical drill string component, pgph. 95) at the fixed distance from a surface of the wellbore or a fixed distance from the drill bit (the component will be at a fixed distance from the surface at the time of the measurement and will remain at the fixed distance from the drill bit) using the power loss model (pgph. 95).
With respect to claim 7, Ing discloses transmitting the measurement data from a transmitter (sensors 1, 2, 3) to a receiver (4, pgph. 10).
With respect to claim 8, these limitations have been rejected in claim 1 except for the computing device which identifies the dysfunction. 
Nevertheless, Wassell discloses this (system 46 which identifies whirl and stick-slip, pgph. 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a computing system to identify a dysfunction based on the vibration/acceleration data in Ing as taught by Wassell (pgph. 26) since this is the use of a known technique in a similar device to improve it in the same way with predictable and obvious results and since these dysfunctions cause vibrations which cause wear and premature failure and decrease efficiency as taught by Wassell (pgph. 3) and increasing efficiency and component life is also a goal of Ing (pgphs. 8-12).
With respect to claims 9 and 10, Wassell discloses a display displaying a graphical user interface, the graphical user interface generated, using the at least one computing device, based on the downhole measurement, the graphical user interface displaying a visualization of the dysfunction (pgphs. 31, 96, 103), wherein the visualization of the dysfunction is displayed in at least one of two-dimensions or three-dimensions (pgphs. 96, 103).
With respect to claim 12, Ing discloses a surface sub (7) housing the at least one sensor and the transmitter and positioned proximate to a surface of the wellbore (fig. 1, transmitter being part of the sensor itself or the wires shown in fig. 1).
With respect to claim 14, Ing discloses a torque sensor (4) that senses a torque and outputs a torque measurement, the measurement data including the torque measurement (pgph. 10).
With respect to claim 15, Ing discloses a controller controlling the drill-string by modifying one or more drilling parameters based on the dysfunction (pgph. 7).
Claims 16-20 recite limitations substantially similar to those of claims 1, 4-6, and 8, rejected supra. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing and Wassell as applied to claim 8 above, and further in view of Bseisu (US 4715451 A).
With respect to claim 13, Ing discloses the sensors on the top drive. Nevertheless, Bseisu discloses tri-axial accelerometers below the top drive (col. 7 ll. 14-26, 58-60, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have mounted the accelerometers on a sub below the top drive in Ing as opposed to on the top drive as taught by Bseisu (col. 7 ll. 14-26, 58-60, fig. 1) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/06/2021